BAKEI-t, J.
The appellant was convicted in the county court at law of Wichita county of the offense of unlawfully, willfully, and with gross negligence of driving an automobile and colliding with and causing injury to W. F. Van Hooser and others upon a public highway, and his punishment assessed at $25.
The record in this case discloses eleven bills of exceptions. Bills of exceptions Nos. 1, 5, 6, 7, 8, and 9 are entirely in question and answer form and in violation of article 846 of Vernon’s C. C. P. Under this article it has been repeatedly held that this court would not consider bills of exceptions in question and answer form, and for that reason we are unable to consider same.
By bill of exception No. 2 complaint is made to the action of the court in permitting the state to have O. L. McDonald, Jr., a boy about eight years old, while testifying “to exhibit his leg and the injury thereto to the jury.’’ This bill is insufficient and defective in that it fails to set out sufficient facts of itself for this court to determine the alleged error complained of, and for that reason same cannot be considered. Hubbard v. State, 94 Tex. Cr. R. 480, 251 S. W. 1054; Cavanar v. State, 99 Tex. Cr. R. 446, 269 S. W. 1053.
In bill of exception No. 4 complaint is made to the action of the court in refusing to permit the appellant to question some one relative to damages to his car. The bill states:
“While the plaintiff was on the stand testifying, he was asked with reference to his undertaking to collect for damages to the car before filing complaint and that if his reason for filing the complaint was because Williams did not pay for the damage to his car.”
We presume by the use of the term “plaintiff” is meant the prosecuting witness McDonald, husband of the injured wife and father of the injured children. However, said bill fails to show what the appellant expected to prove by said witness, and besides it is not sufficient in itself to show the error complained of by him. In the absence of such showing this court under the law would have to presume that the ruling of the trial court was correct. Branch’s P. C., §§ 207 and 212, pp. 131 and 136.
Bills of exceptions Nos. 10 and 11 complain of the refusal of the court to submit Appellant’s special charges 3 and 4. Neither of said bills nor the special charges embraced therein show that same were presented to the court prior to the court’s reading his general charge to the jury, as required by the statutes and decisions of this state, and for that reason same are insufficient. Crouchette v. State, 99 Tex. Cr. R. 572, 271 S. W. 99.
Besides the record does not show that appellant excepted and objected to the-court’s general charge as required by law, but we find in the record a purported written instrument excepting to the court’s charge, but same is without any certification of the judge or his signature, showing same was ever presented to him or any ruling ever made thereon by him as required by articles 735, 736, and 737a, Vernon’s C. C. P. This court has held, without any certificate or verification of the trial court to the exceptions and objections to the charge, same would not-be considered. See the ease of Aldridge v. State, No. 9243, 276 S. W. 256 not yet [officially] reported.
Bill of exception No. 3 complains of the action of the court in refusing to instruct a verdict of not guilty. We think that the court committed no error in refusing this request.
Aft'er a careful examination' of the entire record, we are of the opinion that there is no error shown in the trial of this case, and the judgment of the trial court should be affirmed, and it is accordingly so ordered.
PER OURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals, and approved by the court.